            Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 1 of 8




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                        CASE NO. CR18-5094 BHS
 8
                             Plaintiff,               ORDER DENYING
 9          v.                                        DEFENDANT’S MOTION FOR
                                                      COMPASSIONATE RELEASE
10   JESSICA PLASCENCIA
     HERNANDEZ,
11
                             Defendant.
12

13
            This matter comes before the Court on Defendant Jessica Plascencia Hernandez’s
14
     motion for compassionate release. Dkt. 1026. The Court has considered the pleadings
15
     filed in support of and in opposition to the motion and the remainder of the file and
16
     hereby denies the motion for the reasons stated herein.
17
                     I.   FACTUAL & PROCEDURAL BACKGROUND
18          On March 14, 2018, a grand jury returned an indictment charging twenty
19   defendants—including Hernandez—with Conspiracy to Distribute Controlled Substances
20   in violation of 21 U.S.C. §§ 812, 841(a)(1), and 841(b)(1)(C). Dkt. 1; see also Dkt. 239.
21   Hernandez pled guilty to the single charge. Dkt. 505. On February 26, 2019, Court
22

23
     ORDER - 1
24
            Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 2 of 8




 1   sentenced Hernandez to 66 months imprisonment. Dkt. 746. Hernandez is currently

 2   housed at the Federal Correctional Institution in Dublin, California (“FCI Dublin”) and is

 3   scheduled to be released on February 2, 2024.

 4          On July 5, 2021, Hernandez filed a motion for compassionate release, Dkt. 1026,

 5   and a motion to seal, Dkt. 1028. On July 26, 2021, the Government responded, Dkt.

 6   1036, and filed a motion for leave to file overlength briefing, Dkt. 1035, and a motion to

 7   seal, Dkt. 1037. On August 5, 2021, Hernandez replied. Dkt. 1041.

 8                                     II. DISCUSSION

 9   A.     Motions to Seal & Motion for Leave to File Overlength

10          Regarding the motions to seal, Hernandez and the Government assert that the

11   exhibits they submitted in support of the motion and response, respectively, contain

12   Hernandez’s personal information and should remain under seal. Dkts. 1028, 1037. The

13   Court agrees that this information should remain confidential and therefore grants the

14   motions. The Court also grants the Government’s unopposed motion to file its opposition

15   brief in excess of the twelve-page limitation imposed by Local Criminal Rule 12(b)(5) of

16   the Rules of the United States District Court for the Western District of Washington.

17   Dkt. 1035.

18   B.     Motion for Compassionate Release

19          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

20   of imprisonment “constitutes a final judgment and may not be modified by a district court

21   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

22   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

23
     ORDER - 2
24
             Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 3 of 8




 1   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

 2   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

 3   court for compassionate release:

 4                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
 5          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
 6          such a request by the warden of the defendant’s facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
 7          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
 8          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
 9                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
10                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
11
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
12
     defendant provided that: (1) the inmate has either exhausted his or her administrative
13
     appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the
14
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
15
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
16
     requested sentence reduction; and (3) the reduction is consistent with the Sentencing
17
     Commission’s policy statement. See id.
18
            The Sentencing Commission’s policy statement referenced in 18 U.S.C.
19
     § 3582(c)(1)(A)(i) provides, in relevant part:
20
                   [T]he court may reduce a term of imprisonment (and may impose a
21          term of supervised release with or without conditions that does not exceed
            the unserved portion of the original term of imprisonment) if, after
22

23
     ORDER - 3
24
             Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 4 of 8




 1          considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
            they are applicable, the court determines that—
 2                  (1)(A) Extraordinary and compelling reasons warrant the reduction;
                    ***
 3                  (2) The defendant is not a danger to the safety of any other person or
            to the community, as provided in 18 U.S.C. § 3142(g); and
 4                  (3) The reduction is consistent with this policy statement.

 5   United States Sentencing Guidelines (“USSG”) § 1B1.13. However, the Ninth Circuit has

 6   held that § 1B1.13 is inapplicable to defendant-initiated motions for compassionate

 7   release, joining the many circuits across the country. See United States v. Aruda, 993

 8   F.3d 797, 802 (9th Cir. 2021) (“We agree with the persuasive decisions of our sister

 9   circuits and also hold that the current version of U.S.S.G. § 1B1.13 is not an ‘applicable

10   policy statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a defendant.”

11   (internal citation omitted)). See also United States v. Brooker, 976 F.3d 228, 234 (2d Cir.

12   2020); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020). Rather, USSG

13   § 1B1.13 is helpful guidance to the Court when exercising its discretion.

14          Therefore, on a defendant-initiated motion under the First Step Act, the defendant

15   must show that they have extraordinary and compelling reasons to warrant their release,

16   and the Court must consider the sentencing factors under 18 U.S.C. § 3553(a).

17          1.     Extraordinary & Compelling Reasons

18          The Court considers a non-exhaustive list of factors federal courts have considered

19   in determining whether a defendant has extraordinary and compelling reasons for

20   compassionate release in the context of COVID-19:

21          (i) whether the inmate is at higher risk because of his or her age and/or race,
            see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
22          (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,

23
     ORDER - 4
24
            Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 5 of 8




 1         medically-documented, chronic health conditions that render him or her
           more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
 2         RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
           the movant's health issues were “not merely self-diagnosed,” but rather
 3         “medically documented and verified”); United States v. Rodriguez, No.
           2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
 4         (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
           was in a “higher risk category”); (iii) the fatality rate for individuals with
 5         similar health conditions as compared with the overall fatality rate for
           COVID-19, see id. (summarizing COVID-19 fatality rates); United States
 6         v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,
           2020) (granting a motion brought by a defendant suffering from
 7         pancytopenia, which is associated with an “over fivefold enhanced risk of
           severe COVID-19”); (iv) whether the inmate has previously tested positive
 8         for the coronavirus that causes COVID-19 and, if so, whether the inmate
           suffers from any long-term effects of the disease, see United States v.
 9         Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
           Wash. June 17, 2020) (denying a motion for compassionate release brought
10         by an inmate who recovered from and was “not suffering from any reported
           lingering symptoms” related to COVID-19); and (v) whether the inmate's
11         release is expected to reduce the risk of him or her contracting COVID-19,
           see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
12         *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
           situation that “would likely place him at greater risk”).
13
     United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July
14
     8, 2020).
15
           The Court finds these factors useful, instructive, and consistent with the analysis
16
     of extraordinary and compelling reasons the Court has engaged in with COVID-19 cases.
17
     See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African American defendant
18
     who suffers from hypertension and chronic kidney disease presented extraordinary and
19
     compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020 WL 4698815, at
20
     *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal correctional institution
21
     that had only two inmates infected with COVID-19 did not present an extraordinary and
22

23
     ORDER - 5
24
                Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 6 of 8




 1   compelling reason); United States v. Gray, No. CR16-5600 BHS, 2020 WL 5759792, at

 2   *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young female defendant with a Body

 3   Mass Index of 32.1, while obese, did not present sufficient evidence of extraordinary and

 4   compelling reasons without additional evidence of other risk factors). The Court has

 5   discretion to consider the factors in determining whether Hernandez has extraordinary

 6   and compelling reasons. See Aruda, 993 F.3d at 801 (“district courts are ‘empowered . . .

 7   to consider any extraordinary and compelling reason for release that a defendant might

 8   raise.’” (quoting United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (emphasis

 9   and alteration in original)).

10          Here, Hernandez argues that her chronic medical conditions amount to

11   extraordinary and compelling reasons because they place her at risk of illness from

12   COVID-19. Hernandez has a Body Mass Index (“BMI”) of 49.1 and suffers from mild to

13   moderate asthma and diabetes. The CDC recognizes that severe obesity (i.e., having a

14   BMI greater than 40), moderate to severe asthma, and type 1 and 2 diabetes can increase

15   the risk of severe illness from COVID-19.1

16          However, Hernandez has been fully vaccinated against COVID-19 and received

17   the Moderna vaccine, which is 94.1% effective at preventing COVID-19 illness.2 While

18
            1
19            Center for Disease Control and Prevention, People with Certain Medical Conditions,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
20   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
     ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated May 13, 2021).
21          2
              Centers for Disease Control and Prevention, Moderna COVID-19 Vaccine Overview
     and Safety, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-
22   vaccines/Moderna.html (last updated June 11, 2021).

23
     ORDER - 6
24
                Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 7 of 8




 1   being fully vaccinated is not conclusive on a motion for compassionate release, it is

 2   consistent with this Court’s precedent to find that absent a specific showing that the

 3   defendant themselves remains particularly susceptible to infection, vaccination cuts

 4   against a finding of extraordinary and compelling reasons. See, e.g., United States v.

 5   Ballenger, No. CR16-5535 BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29, 2021).

 6          Hernandez argues, in part, that there is uncertainty as to whether the vaccine is

 7   effective against the new COVID-19 variants. See Dkt. 1026 at 10–11. However, the

 8   CDC reports that infections from the Delta variant of COVID-19 remain rare among

 9   individuals who are fully vaccinated but that breakthrough infections are expected.3

10   Importantly, the CDC states that all vaccines are reasonably effective against severe

11   illness, hospitalization, and death. The Court understands that the science is still evolving

12   as to vaccine efficacy and the Delta variant, but it appears conclusively established that

13   fully vaccinated individuals are reasonably protected from hospitalization and death.

14          Additionally, Hernandez has not made a specific showing that she is at reasonable

15   risk of severe illness of death from COVID-19 because of her chronic medical conditions.

16   She argues that her chronic medical conditions put her at greater risk of severe illness

17   even though she is vaccinated. But her arguments discuss her conditions and

18   susceptibility generally, not specifically. In United States v. Sandoval, for example, the

19   Court concluded that the defendant had established extraordinary and compelling reasons

20
            3
              Centers for Disease Control and Prevention, What You Need to Know about Variants,
21   https://www.cdc.gov/coronavirus/2019-
     ncov/variants/variant.html?%20CDC_AA_%20refVal=%20https%3A%2F%2Fwww.cdc.gov%2
22   Fcoronavirus%2F2019-ncov%2Ftransmission%20%2Fvariant.html (last updated Aug. 6, 2021).

23
     ORDER - 7
24
                Case 3:18-cr-05094-BHS Document 1042 Filed 08/17/21 Page 8 of 8




 1   even though he had previously contracted COVID-19 and had received his first dose of

 2   the vaccine. Case No. CR14-5105 BHS, 2021 WL 673566, at *5 (W.D. Wash. Feb. 22,

 3   2021). There, the defendant made a specific showing that he remained particularly

 4   susceptible to reinfection because he was immunosuppressed due to an organ transplant

 5   through an expert opinion. Id. The expert, a clinic professor of medicine subspecializing

 6   in solid organ transplant infectious disease, opined as the reinfection risk in patients like

 7   the defendant. Id. Hernandez has not made such a showing here.

 8          At this time, because Hernandez has been vaccinated, her chronic medical

 9   conditions do not amount to extraordinary and compelling reasons to warrant

10   compassionate release. Her motion for compassionate release is, therefore, denied

11   without prejudice.4

12                                          III. ORDER

13          Therefore, it is hereby ORDERED that Hernandez’s motion for compassionate

14   release, Dkt. 1026, is DENIED. It is further ORDERED that Hernandez’s motion to

15   seal, Dkt. 1028, and the Government’s motion for leave to file overlength briefing, Dkt.

16   1035, and motion to seal, Dkt. 1037, are GRANTED.

17          Dated this 17th day of August, 2021.

18

19

20
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

21
            4
             Because Hernandez has not established extraordinary and compelling reasons to warrant
22   compassionate release, the Court will not consider the § 3553(a) factors.

23
     ORDER - 8
24
